Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
Claims 1, 3, 6, 8, 10, 13, 17, 20, 23, and 27 have been amended according to Applicant’s amendments. Claim 18 has been cancelled and new claim 29, which recites the subject matter of claim 18, has been added. Accordingly, claims 1-17, and 19-29 are pending and under consideration.
Response to Arguments
Applicant’s arguments, see remarks pages 13-15, filed 27 April 2020, with respect to the rejection of claims 1-28 under 35 USC 103 have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  
However, Applicant’s arguments, see remarks page 14, with respect to Cole are not persuasive. Applicant argues “Cole fails to disclose any of Cole’s private memory and shared memory is addressable as private memory and as shared memory.” Examiner respectfully disagrees. Cole discloses each processing element includes both local and global address memory spaces. “Local address memory space includes private memory for local data items…global address space….comprises shared memory for globally shared data values” (See Cole Fig 2, [0018], and [0019]). Therefore, Cole’s memory is addressable as both local (private) and shared (global) memory. Accordingly, Cole discloses the limitations as presently claimed and as further detailed in the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al (US 2017/0060736, hereinafter Lin) in view of Das Sharma (US 2016/0283399, hereinafter Sharma).
Regarding claim 1, Cole discloses a computer system comprising: a unified storage medium including a plurality of storage modules each having a plurality of storage cells configured to store data, (See Cole Fig. 2 [0018], [0019] disclosing multiple memories each having address space for storing data) wherein: 
each of the plurality of storage modules is addressable as a private storage module and as a shared storage module (See Cole, Fig. 2, [0018], [0019], disclosing memories having local and global address spaces and therefore can be addressed as both a private storage module and a public storage module at the same time),
wherein the storage cell is determined to have a private attribute in response to the instruction indicating the input data as private and the storage is storage cell is determined to have a shared attribute in response to the instruction indicating the input data as shared (See Cole, [0023] & [0042], disclosing 
Cole does not disclose each of the plurality of storage cells within each of the plurality of storage modules is identified by a unique cell identifier; and a processing array possessing a plurality of processing units and in communication with the unified storage medium, the processing array configured to execute an instruction on the plurality of processing units by causing each of the plurality of processing units to: receive input data from a target storage cell of the plurality of storage cells within the plurality of storage modules, and generate an output data based on the received input data.  
However, Sharma discloses each of the plurality of storage cells within each of the plurality of storage modules is identified by a unique cell identifier (See Sharma, [0126], disclosing the use of a global address that corresponds to a line of memory, or a plurality of storage cells); and 
a processing array possessing a plurality of processing units and in communication with the unified storage medium (See Sharma, Figs 7 & 8, and [0072], disclosing CPUs 705 and 710), 
the processing array configured to execute an instruction on the plurality of processing units by causing each of the plurality of processing units to: receive input data from a target storage cell of the plurality of storage cells within the plurality of storage modules, and generate an output data based on the received input data (See Sharma, Fig. 7 and 8 and [0074] and [0075], disclosing shared memory devices for servicing load/store operations by each of the CPU/nodes, or in other words, accessing data stored anywhere within the shared memory including first and second storage cells, processing the data by the CPU, where a CPU, 705 or 710 in Fig. 7, is inherently capable of performing processing on two inputs to create a single output (i.e. an add/subtract/multiply/divide function) and storing the data in the shared memory device, or outputting the data for storage). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the private public shared memory of Cole with the global identifier of Sharma in order to provide a memory system that can dynamically change shared memory 
Regarding claim 2, Cole in view of Sharma disclosed the computer system of claim 1 as described hereinabove. Sharma further discloses wherein the unique cell identifier of a storage cell comprises a bit address including a first plurality of bits and a second plurality of bits (See Sharma, [0126], disclosing the use of a global address, or unique cell identifier, that identifies a line of memory of which the upper bits of the global address specify the SMC, where the address is split into a first and second set of bits).
Regarding claim 3, Cole in view of Sharma disclosed the computer system of claim 2 as described hereinabove. Sharma further discloses wherein the first plurality of bits indicates a target storage module of the plurality of storage modules, and wherein the second plurality of bits indicates the target storage cell of the plurality of storage cells within the target storage module (See Sharma, [0126], disclosing the use of a global address that identifies a line of memory of which the upper bits of the global address specify the SMC (i.e. a first plurality of bits identifying a storage module) and the remaining bits identifying a line of memory (a second plurality of bits indicating the target storage cell)).  
Regarding claim 4, Cole view of Sharma disclosed the computer system of claim 2 as described hereinabove. Sharma further discloses wherein the instruction includes a reference to a target unique cell identifier and a reference attribute indicating whether the reference to the target unique cell identifier is a private reference or a shared reference (See Sharma, [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, or in other words, an address that maps to the global memory map contains an attribute that indicates it is a shared address, and those addresses that can be found in the dedicated coherent memory necessarily have a private attribute that allows it to be located in the coherent memory).  
Regarding claim 5, Cole in view of Sharma disclosed the computer system of claim 1 as described hereinabove. Sharma further discloses wherein the plurality of storage modules are configured to communicate with the plurality of processing units (See Sharma, Figs. 7 & 8, [0072], [0074], and 
Regarding claim 6, Cole in view of Sharma disclosed the computer system of claim 4 as described hereinabove. Sharma further discloses wherein: the reference attribute indicates the reference to the target unique cell identifier is a shared reference (See Sharma, [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, or in other words, an address that maps to the global memory map is in itself attributable as a shared address), and -3-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470USthe processing array is further configured to retrieve the input data from the target storage cell identified by the target unique cell identifier (See Sharma, [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, the global address uniquely identifying a cell and performing the requested access).
Regarding claim 7, Cole view of Sharma disclosed the computer system of claim 1 as described hereinabove. Sharma further discloses wherein the unified storage medium and the processing array are configured to be uniformly addressed by a software code or a software program (Sharma, Fig 13 and [0105], disclosing maintaining addressing maps for a global software coherent shared memory region and “shared memory regions can be addressed globally in a global software coherent shared memory partition”).  
Regarding claim 8, Cole in view of Sharma disclosed the computer system of claim 4 as described hereinabove. Sharma further discloses wherein: each of the plurality of processing units has an assigned storage module (See Sharma, Figs. 7 & 8, [0072], [0074], and [0078], disclosing memory devices as DIMMs for load/store operations for corresponding CPUs 705 and 710 as in Fig. 7, and shared memory 805 of corresponding nodes 810a-810n, as in Fig 8, and [0078], some portion of shared memory may be subject to certain permissions, rules, and assignments such that only a portion of the nodes 810a-810n are allowed to access the corresponding data),
the reference attribute indicates the reference to the target unique cell identifier is a private reference, and the processing array is further configured to cause each of the plurality of processing units to: retrieve the input data from the target storage cell within a processing unit's respective assigned storage module using the target unique cell identifier (See Sharma, [0064] disclosing memory to be shared between independent nodes for exclusive or shared access and [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, the global address uniquely identifying a cell for performing the desired access).  
Regarding claim 9, Cole in view of Sharma disclosed the computer system of claim 5 as described hereinabove. Cole further discloses wherein the processing array is further configured to assign a storage module to each of the plurality of processing units (See Cole, Fig. 2 and [0018], disclosing each processor P0, P1, and P2 having assigned modules modules 200a, 200b, and 200c with assigned memory space for use).  
Regarding claim 10, please see the rejection of claim 1 above.
Regarding claim 11, please see the rejection of claim 2 above.
Regarding claim 12, please see the rejection of claim 3 above.
Regarding claim 13, please see the rejection of claim 4 above.
Regarding claim 14, please see the rejection of claim 5 above.
Regarding claim 15, please see the rejection of claim 8 above.
Regarding claim 16, please see the rejection of claim 9 above.  

Regarding claim 17, please see the rejection of claim 1 above. 
Regarding claim 19, Cole in view of Sharma disclosed the method of claim 17 as described hereinabove. Sharma further discloses wherein the unique cell identifier of a storage cell comprises a bit address including a first plurality of bits and a second plurality of bits (Sharma, [0126], disclosing the use of a global address, or unique cell identifier, that identifies a line of memory of which the upper bits of the global address specify the SMC, where the address is split into a first and second set of bits).
Regarding claim 20, Cole in view of Sharma disclosed the method of claim 19 as described hereinabove. Sharma further discloses wherein the first plurality of bits indicates a target storage module of the plurality of storage modules, and-8-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470US wherein the second plurality of bits indicates the target storage cell of the plurality of storage cells within the target storage module (See Sharma, [0126], disclosing the 
Regarding claim 21, Cole in view of Sharma disclosed the method of claim 20 as described hereinabove. Sharma further discloses wherein the instruction includes a reference to a target unique cell identifier and a reference attribute indicating whether the reference to the target unique cell identifier is a private reference or a shared reference (See Sharma, [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, or in other words, an address that maps to the global memory map contains an attribute that indicates it is a shared address, and those addresses that can be found in the dedicated coherent memory necessarily have a private attribute that allows it to be located in the coherent memory).
Regarding claim 22, Cole in view of Sharma disclosed the method of claim 17 as described hereinabove. Sharma further discloses wherein the plurality of storage modules are configured to communicate with the plurality of processing units (See Sharma, Fig. 8A, disclosing nodes 810a-810n are configured to communicate with memories 805).  
Regarding claim 23, Cole discloses a method for organizing data in a unified storage medium, the method comprising: communicating data stored on the unified storage medium, wherein: the unified storage medium includes the plurality of storage modules (See Cole Fig. 2 [0018], [0019] disclosing multiple memories each having address space for storing data), 
each of the plurality of storage modules is addressable as a private storage module and as a shared storage module (See Cole, Fig. 2, [0018], [0019], disclosing memories having local and global address spaces and therefore can be addressed as both a private storage module and a public storage module at the same time) and
wherein the storage cell is determined to have a private attribute in response to the instruction indicating the input data as private and the storage is storage cell is determined to have a shared attribute in response to the instruction indicating the input data as shared (See Cole, [0023] & [0042], disclosing the processing elements receiving control information (attributes) included with write data to structures in the shared memory space and therefore indicates the space as shared and local private data in a private space, where storing the local data in the private area makes the space private and storing global shared data in a space makes the space). 
Cole does not disclose each of the plurality of storage cells within each of the plurality of -9-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470USstorage modules is identified by a unique cell identifier.
However, Sharma discloses each of the plurality of storage cells within each of the plurality of -9-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470USstorage modules is identified by a unique cell identifier (See Sharma, [0126], disclosing the use of a 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the private/public shared memory of Cole with the global identifier of Sharma in order to provide a memory system that can dynamically change shared memory allocations between different nodes to work cooperatively and flexibly on various tasks making use of shared memory as demand arises (See Sharma, [0064]).
Regarding claim 24, Cole in view of Sharma disclosed the method of claim 23 as described hereinabove. Sharma further discloses wherein: communicating data stored on the unified storage medium comprises communicating input data, from one or more of the plurality of storage cells within the plurality of storage cell modules, to a plurality of processing units in communication with the unified storage medium; and the plurality of processing units are configured to: receive the input data communicated from the unified storage medium, and generate an output data based on the received input data (See Sharma, Fig. 7 and 8 and [0074] and [0075], disclosing shared memory devices for servicing load/store operations by each of the CPU/nodes, or in other words, accessing data stored anywhere within the shared memory including first and second storage cells, processing the data by the CPU, where a CPU, 705 or 710 in Fig. 7, is inherently capable of performing processing on two inputs to create a single output (i.e. an add/subtract/multiply/divide function) and storing the data in the shared memory device, or outputting the data for storage).  
Regarding claim 25, Cole in view of Sharma disclosed the method of claim 24 as described hereinabove. Sharma further discloses wherein the unique cell identifier of a storage cell comprises a bit address including a first plurality of bits and a second plurality of bits (Sharma, [0126], disclosing the use of a global address, or unique cell identifier, that identifies a line of memory of which the upper bits of the global address specify the SMC, where the address is split into a first and second set of bits).  
Regarding claim 26, Cole in view of Sharma disclosed the method of claim 25 as described hereinabove. Sharma further discloses wherein the first plurality of bits indicates a target storage module of the plurality of storage modules, and-10-Application No.: 15/984,255Attorney Docket No.: 12852.0159-00000Alibaba Ref. No.: A13470US wherein the second plurality of bits indicates a target storage cell of the plurality of storage cells within the target storage module (See Sharma, [0126], disclosing the use 
Regarding claim 27, Cole in view of Sharma disclosed the method of claim 26 as described hereinabove. Sharma further discloses wherein the instruction includes a reference to a target unique cell identifier and a reference attribute indicating whether the reference to the target unique cell identifier is a private reference or a shared reference (See Sharma, [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, or in other words, an address that maps to the global memory map contains an attribute that indicates it is a shared address, and those addresses that can be found in the dedicated coherent memory necessarily have a private attribute that allows it to be located in the coherent memory).  
Regarding claim 28, Cole in view of Sharma disclosed the method of claim 27 as described hereinabove. Cole further discloses wherein: each of the plurality of processing units has an assigned storage module (See Cole, Fig. 2 and [0018], disclosing each processor P0, P1, and P2 having assigned modules modules 200a, 200b, and 200c with assigned memory space for use).
Sharma further discloses the reference attribute indicates the reference to the target unique cell identifier is a private reference, and the plurality of processing units are configured to execute the instruction by receiving input data from a target storage cell within a processing unit's respective assigned storage module using the target unique cell identifier (See Sharma, [0064] disclosing memory to be shared between independent nodes for exclusive or shared access and [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, the global address uniquely identifying a cell for performing the desired access).
Regarding claim 29, Cole in view of Sharma disclosed the method of claim 21 as described hereinabove. Cole further discloses wherein: each of the plurality of processing units has an assigned storage module
Sharma further discloses the reference attribute indicates the reference to the target unique cell identifier is a private reference, and executing the received instruction on the plurality of processing units further comprises, for each of the plurality of processing units: retrieving the input data from a target storage cell within a processing unit's respective assigned storage module using the target unique cell identifier (See Sharma, [0064] disclosing memory to be shared between independent nodes for exclusive or shared access and [0105], disclosing maintaining address mapping for dedicated coherent memory that is private and maintain addresses for a global software coherent shared memory region via a global memory map, the global address uniquely identifying a cell for performing the desired access).


EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137